Notice of Allowance
Claims 4, 5, and 7-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 4, neither Dukane nor Klinstein teach or suggest detecting a third target variable of the group Z during the first machining interval and selecting the second target variable depending on the result of the detection.  Claims 5, 10, and 11 are likewise allowable as depending from claim 4 and include all the limitations thereof.
As to claim 7, neither Dukane nor Klinstein teach or suggest an upper and/or lower limit of the first and/or second target variable is dependent on the welding time and wherein when the upper limit is exceeded or the lower limit is fallen below, the machining interval is ended and a transition is made into the next machining interval or the welding process is discontinued.  Claims 14 and 15 are allowable as depending from claim 7 and include all the limitations thereof.
With respect to claim 8, neither Dukane nor Klinstein teach or suggest a third welding variable of the group S is kept constant during a third machining interval adjoining the second machining interval, until a first target variable of the group Z adopts a predetermined value, wherein the second and the fifth target variable differ. Claims 9, 16, and 17 are allowable as they depend from claim 8 and include all the limitations thereof. 
As to claim 18, neither Dukane nor Klinstein teach or suggest detecting both a first target variable and a fourth target variable of the group Z during the first machining interval.  Claims 12 and 13 depend from claim 18 and include all the limitations thereof.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Declaration
The Declaration filed 19 May 2021 is sufficient to overcome the rejection under 35 U.S.C. 251.
It is noted that while the error statement in the declaration refers to “claim 6 as filed,” it is claim 6 as filed and patented in the ‘883 patent.

/ELIZABETH L MCKANE/Specialist, Art Unit 3991